PER CURIAM.
Convicted on two counts of an indictment charging violations of the Internal Revenue laws, appellant is here urging that the evidence, which was entirely circumstantial, was insufficient to take the case to the jury. In a brief reviewing the evidence and citing cases in support of his views appellant almost, but not quite, makes out his case. The evidence of the government was brief, and it was circumstantial, but taken in connection with the defendant’s denials, it cannot be said of it that it was not of that cogency required in a circumstantial evidence case. To set the evidence out will serve no useful purpose. It is sufficient to say of it that it supports the verdict.
The judgment is affirmed.